Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebrecht et al (2011/0087221).
	Siebrecht et al provide an end effector (100) comprising first and second jaws movable between open and closed positions (Figures 1A and 1B).  The second jaw includes a guide track (115a’ as seen in Figure 7A), and there is a cutting element (196 – Figure 7B) extendable into the guide track and movable within the guide track to cut tissue.  A retention feature (197A) is positioned within the guide track and couples the cutting element (197B) to a drive rod which is actuatable by trigger (70) to move the cutting element.  The retention feature is larger that the width of an opening to the guide track (115a’) and rides within the larger width track portion (115b’).
	Regarding claim 2, an electrode (122) is coupled to the second jaw member with the opening defined by the electrode.  Regarding claim 3, an insulator (129 – paragraph [0045], for example) with the electrode mounted to the insulator to define the opening of the guide track.  See Figures 6A and 7A, for example.  Regarding claim 4, there is also 
	Regarding claim 11, Siebrecht et al provide a surgical tool (10) comprising a drive housing (20) and an elongate shaft (12) extending from the drive housing as shown in Figure 1A.  Siebrecht provide the claimed end effector having first and second jaws, a guide track and a cutting element with a retention feature as addressed with respect to claim 1 above.  Figure 5 shows the drive rod within the elongate shaft and connected to the knife (190) for displacement of the knife within the guide track of the jaw(s).

	Regarding claims 17-20, the method steps of using the Siebrecht et al device is inherent to the structure provided and fully disclosed by Siebrecht et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siebrecht et al (‘221) in view of the teaching of Sremcich et al (7,150,097).
Siebrecht et al disclose the device as addressed above, but fail to expressly disclose providing a lubricious material for the retention member.  
The examiner maintains it is generally known to use lubricious materials, such as TEFLON, for coating electrosurgical elements to provide insulation and/or a lubricious  coating to allow for smoother movement of parts.  In particular, Sremcich et al disclose a similar forceps device having a knife member slidable within a guide track (Figures 45 and 51, for example), and specifically teach that it is known to provide a lubricious material (e.g. TEFLON) to facilitate reciprocation of the knife (col. 23, lines 54-58, for example).
To have provided the Siebrecht et al retention feature with a lubricious material to facilitate reciprocation of the knife within the guide channel would have been an obvious .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Siebrecht et al (‘221) in view of the teaching of Parihar et al (2015/0305804).
Siebrecht et al fail to provide an articulatable wrist structure for the endoscopic device.  The examiner maintains that it is generally well known to provide such endoscopic devices with a wrist structure near the distal end to allow for manipulating the distal end of the device to better grasp tissue.
To that end, Parihar et al disclose an analogous device endoscopic device for grasping and cutting tissue, and specifically teach of providing an articulatable wrist (170) on the shaft (Figures 4 and 11, for example) with the jaws and knife actuatable through the wrist member.
To have provided the Siebrecht et al forceps device with an articulatable wrist on the elongate shaft to allow for manipulating the jaw members to a desired position to treat tissue would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Parihar et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heard (2010/0274244) discloses another forceps device having a cutting member with a retention feature movable in a guide track of a jaw (Figures 4 and 5).  Truckai et al (2005/0096651) also disclose a forceps device having a retention member of a knife movable in a guide track (Figures 3 and 4).  Romero (2011/0054472) discloses a device with a knife blade movable in a jaw and having a connection to a drive rod (Figure 6).  Kharin et al (2014/0236149) discloses a device having a lubricious coating on a cutting member to facilitate movement of the knife.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 25, 2022